DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	REASON FOR ALLOWANCE
2.	Claims 1, 2, 4, 6-8 are allowed.	
Konagaya et al. (JP 2011-107245) and Hoya Corp. (JP 2009-025584) are cited as pertinent prior arts.

3.	The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 1, Konagaya et al. JP’245 shows and discloses a laser device comprising an optical path cover to be located on an optical path through which beam light travels (Fig 1: a light device comprising an optical path cover 100) comprising wherein the optical path cover includes a cylindrical portion through which the beam light is capable of passing (Fig 1: 120 cylindrical portion), the cylindrical portion having a rectangular cylindrical shape (Fig 1: 130 rectangular cylindrical shape), wherein on an inner wall of the cylindrical portion, the inner wall facing toward a side of an optical axis of the beam light, a plurality of protruding portions are formed, each of which has a convex shape in cross-section taken perpendicularly to the optical axis (Fig 1, 3, 7A: inner wall having a plurality of protruding convex protruding portions), while having an elongated shape along the optical axis, the protruding portions being arranged next to each other with the convex shape facing toward the side of the optical axis (Fig 1, 3, 7A).  
However, Konagaya et al. JP’245 (Fig 1, 3, 7A) fail to shows the protruding portions are provided on each of inner walls facing each other in a certain direction in which a larger amount 
Hoya Corp JP’584 of analogous art also shows and discloses a light shielding structure to reduce flare coming into a lens barrel, where inner periphery has a predetermined waveform parallel with the optical axis (Fig 1, 2, 4: 50a, 50’, 10 square cylinder with flare).  However, Hoya Corp JP’584 also fail to teach where a larger amount of unwanted light generated due to characteristics of the beam light diverges as compared to other directions, the certain direction being one direction perpendicular to the optical axis, the protruding portions protruding in the one direction, and each of inner walls facing each other in a direction perpendicular to the optical axis and perpendicular to the one direction has a flat surface.
It would not have been obvious to one skill in the art to modify the structure Konagaya et al. JP’245 in view of Hoya Corp JP’584 to achieve the required structure and function required by the claim.
Claims 2, 4, 6-8 are also allowable as they directly depend on claim 1.

COMMUNICATION
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stavroudis (US 5,225,931) shows and discloses system of plurality of light reflective baffle portions in telescope conic section (TITLE; Abstract; Fig 1-5).  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828